No. 07-16-00126-CR


Dustin Merle Whaley                         §    From the 47th District Court
 Appellant                                         of Potter County
                                            §
v.                                               October 5, 2016
                                            §
The State of Texas                               Opinion Per Curiam
 Appellee                                   §

                                    J U D G M E N T


      Pursuant to the opinion of the Court dated October 5, 2016, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the 47th

District Court of Potter County, Texas, for further proceedings in accordance with this

Court’s opinion entered this day.


                                          oOo